Title: To George Washington from Alexander Hamilton, 28 February 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] February 28. 1794.
          
          The Secretary of the Treasury presents his respects to the President, & has the
            honor to send him a Communication from the Commissioner of the revenue, of this date,
            with its enclosures respecting the Survey comprehending Kentucke. Also a letter from the Collector of Charlestown of the 6th instant, with its
            enclosures, respecting the case of the Spanish Vessel the St Joseph. These dispatches appear to him important enough to be submitted to the
            particular attention of the President.
        